Citation Nr: 1311418	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer with metastasis to the liver (lesion), to include as due to exposure to chemicals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Board remanded the claim for additional development.  After the development was completed, additional evidence was received by the Board in January 2011, and the Veteran elected to have his claim remanded to the agency of original jurisdiction (AOJ) for initial consideration of the new evidence.  He also requested a hearing before a member of the Board.  Therefore, in March 2012, the Board again remanded the claim.

In October 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

Bladder cancer with metastasis to the liver was not manifested during service and was not exhibited within the first post service year, and the most probative medical evidence fails to establish that bladder cancer is related to military service.


CONCLUSION OF LAW

The criteria for establishing service connection for bladder cancer with metastasis to the liver have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In January and April 2007, VCAA letters were issued to the Veteran with regard to his claim of service connection.  The letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service private and VA treatment records, records from the Social Security Administration, lay statements, Internet articles and medical fact sheets, hearing testimony, and a VA examination report and medical opinion. 

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the Veteran provided medical Internet articles that were cited in previous correspondence in support of his claim, he was provided with a VA examination and medical opinion, and he had the opportunity to testify at a hearing.  Thus, the Board finds that the prior remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records were silent for complaints, findings, or reference to bladder or cancer problems, or complaints related to exposure to chemicals.  On separation examination in August 1969, clinical evaluation of the genitourinary system was reported as normal and urinalysis was reported as negative.

The Veteran's record of separation from Naval service listed his military occupational specialty as aircraft mechanic.  His service personnel records documented service aboard the USS Yorktown from September 1965 until he went AWOL (absent without leave) in November 1967 for approximately 18 days.  They reflected subsequent service aboard the USS Ticonderoga.  They did not reflect any service in the Republic of Vietnam.

A February 2006 post-service VA primary care treatment record reflects the Veteran's complaint of passing blood in his urine during the past day.  An April 2006 intravenous urogram revealed an irregularity of the posterior bladder wall.  During a July 2006 urology visit, the Veteran stated that he had worked as an airplane mechanic, but did not know about chemical exposure.  Following a bladder cystoscopy the same day, the diagnosis was bladder cancer.  He underwent a transurethral resection of the bladder tumor (TURBT) in August 2006.  During a September 2006 anesthesiology pre-operative visit, he stated that he was disabled due to C5-C6 herniation and that his prior job was an airline mechanic.

The Veteran's claim for service connection for bladder cancer was received in December 2006.  On his application, he indicated that he was exposed to Agent Orange or other herbicides in Vietnam.  In an accompanying statement, he asserted that he developed bladder cancer due to exposure to trichloroethylene while performing his duties operating an arresting gear engine for about a year and a half on the USS Yorktown.  He reported that according to the Environmental Protection Agency (EPA), trichloroethylene is a cancer-causing agent, specifically bladder cancer.  He stated that he was a lifetime non-smoker.  He also served on the USS Ticonderoga and reported that the ship was sent into "Agent Orange bad water" to get close enough to the shore to have successful aircraft launches.  He summarized that he believed his claimed bladder cancer was due to direct skin exposure to trichloroethylene and due to "drinking Agent Orange dirty water."

A February 2007 response from the National Personnel Records Center (NPRC) listed dates that the USS Yorktown and USS Ticonderoga were in the official waters of the Republic of Vietnam; however, there was not enough information in the Veteran's personnel record to make a definitive statement regarding the claimed in-country service.

An April 2007 report of contact documented a telephone conversation with the Veteran in which he reiterated his contention that his claimed bladder cancer was due to exposure through the skin to trichloroethylene used to perform his military job on the USS Yorktown and also due to drinking water contaminated by Agent Orange.

After the claim for service connection was denied, the Veteran submitted a medical opinion in support of his claim.  A January 2008 addendum to a VA urology clinic note reflects the Veteran's report of no history of tobacco use but "exposure to toxic chemicals while serving in Vietnam."  The resident physician opined that this was "the most likely risk factor to explain [the Veteran's] aggressive bladder cancer."

Subsequent VA treatment records, including those associated with the electronic, Virtual VA claims folder, reflected ongoing evaluation and treatment associated with the Veteran's history of bladder cancer in addition to other medical problems.  

Records from the Social Security Administration (SSA) were received in November 2009 and revealed that disability benefits were awarded in June 1995 based on cervical disc disease and a lumbar strain.  Medical records associated with the disability determination indicated that the Veteran injured his neck, diagnosed as a herniated disc at C5-6, in August 1989 while working at his job as a jet engine mechanic and he had not worked since.  

In a June 2010 informal hearing presentation, the Veteran's former service representative related the Veteran's contention that he was frequently exposed to trichloroethylene during war when he used the substance to clean parts of aircraft with his bare hands.  The representative indicated that the Agency for Toxic Substances & Disease Registry (ATSDR) of the Centers for Disease Control [and Prevention (CDC)] and the National Institutes of Health (NIH) had identified trichloroethylene as a solvent used to clean metal parts that was carcinogenic to humans.  

In accordance with the Board's July 2010 Remand, the Appeals Management Center (AMC) asked the Veteran the same month to submit the documents he and his former representative had cited in support of the claim and to provide information regarding any pre- or post-service exposure he had to harmful chemicals, to include trichloroethylene.

In correspondence received in August 2010, the Veteran stated that he had never been exposed to any other harmful chemicals other than trichloroethylene during military service; trichloroethylene was the only harmful chemical he had ever been exposed to, and he was exposed to it during military service.  He also enclosed many Internet articles regarding trichloroethylene.  A July 2003 Fact Sheet published by the ATSDR of the U.S. Department of Health and Human Services (HHS) explained that exposure to trichloroethylene could occur through contact with the skin while using it at work to wash paint or grease from skin or equipment.   The Fact Sheet also identified how trichloroethylene can affect one's health based on the method and amount of exposure.  Skin contact for short periods may cause skin rashes, for example.  Finally, the Fact Sheet indicated that some studies with mice and rats had suggested that high levels of trichloroethylene may cause liver, kidney, or lung cancer; and some studies of people exposed over long periods to high levels of trichloroethylene in drinking water or in workplace air had found evidence of increased cancer.  

A Fact Sheet from the Wisconsin Department of Health Services indicated that there was no consistent evidence that trichloroethylene caused cancer in humans.  However, animals exposed to high levels had developed liver, kidney, lung, testicular tumors, and leukemia.  A Fact Sheet from the EPA last updated in November 2007 noted that a recent analysis of available epidemiological studies reported trichloroethylene exposure to be associated with several types of cancers in humans, especially kidney, liver, cervix, and lymphatic system.  A Fact Sheet from the Canadian Centre for Occupational Health & Safety last updated in December 1998 explained that while trichloroethylene could be absorbed through the skin, significant harmful effects were not expected to occur by this route of exposure.  It also indicated that trichloroethylene is rapidly absorbed into the bloodstream following inhalation and ingestion and rapidly distributed to organs, including the liver, kidneys, and cardiovascular and nervous systems; and a small amount is absorbed through the skin.  Some is broken down in the body mainly to trichloroacetic acid and trichloroethanol, which are excreted primarily in the urine.  A Fact Sheet from the International Programme on Chemical Safety indicated that trichloroethylene is probably carcinogenic to humans.

The Veteran was afforded a VA examination in December 2010.  He described using trichloroethylene as a degreasing agent to remove the tar from the arresting cables on an aircraft carrier and indicated that he did not wear gloves during this procedure.  He reported that he never smoked or had significant exposure to passive smoke.  Following a review of the claims file and examination of the Veteran, the examining physician opined that is was less likely than not that the Veteran's transitional cell carcinoma of the bladder was secondary to his in-service exposure to trichloroethylene or any other chemicals.  The examiner indicated that he conducted a review of medical literature, which listed trichloroethylene as a potential occupational carcinogen that was a significant risk factor for the development of renal cell carcinoma and liver cancer as well as possibly lung cancer.  He observed that there was no evidence of an increased risk of the development of bladder cancer including transitional cell carcinoma.  The examiner also noted that the Veteran had not been diagnosed with renal cell carcinoma, liver carcinoma, or lung carcinoma.

Additional Internet research regarding trichloroethylene, bladder cancer, lamina propria, and transitional cell carcinoma was received in January 2011.  None of the Fact Sheets or excerpts identified a causal link between trichloroethylene and bladder cancer.

In congressional correspondence dated in July 2012, the Veteran reported that he was ordered to put his bare hands into a military grade solvent called tricoetholene [sic] and that he used this solvent frequently to do his job.  He described his exposure to trichloroethylene in his duties operating an arresting gear engine during military service.

In October 2012, the Veteran testified that although his DD Form 214 listed his occupational specialty as aircraft mechanic, he was trained to operate the arresting gear engine and catapults on the USS Yorktown and never worked as a mechanic.  He described how after every third brake or catch of an airplane, he had to change the cable of the arresting gear, and that was how he was exposed to trichloroethylene with bare hands for approximately two years.  He testified that he did labor jobs or odd jobs after service until he worked in a jet shop overhauling airline engines, beginning around 1972 for approximately ten years.  He stated that he used a loosener to loosen bolts, which sprayed, but he did not have to put his hands in it.  He also reported working in a plating shop for a little while that had chemicals, but he did not ever get close to them.  Instead, after waxing and trimming a part, he hoisted it down into a chemical, but he never had to come in contact with it.  He indicated that when he started googling trichloroethylene, he saw a letter from the EPA that said that the chemical enters the body, gets in the blood, and travels up into the bladder and settles there until age 55.  Finally, he testified that he "never was in any way, shape, form, or fashion come in contact with Agent Orange."  He stated that he never claimed that he was exposed to Agent Orange, but when he started filling out his report, an agency helped him and told him to "put Agent Orange in there" because they were "letting some ships have gray water contamination, and my ships were never on their list" and were not on that list now.

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for bladder cancer, to include as due to exposure to trichloroethylene or other chemicals, is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe events that he experienced during military service, such as his experience operating the arresting gear engine and catapults on the USS Yorktown and putting his hands in chemicals, and the Board finds his account of these duties to be generally credible because his statements in this regard are consistent.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing bladder cancer and determining the etiology of bladder cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board accords significantly greater probative value to the medical evidence and opinions of record than to the Veteran's lay assertions on these points.

To the extent that the Veteran asserts that he was exposed to Agent Orange, the Board finds that he is not a credible historian.  In this regard, his statements regarding exposure to Agent Orange have been inconsistent.  In his application for VA compensation benefits, he claimed that he was exposed to Agent Orange in Vietnam, and he reiterated that contention in April 2007.  Then, in August 2010, he stated that he had only been exposed to trichloroethylene.  Finally, in October 2012, he testified that he was advised to "put Agent Orange in there" even though he never claimed that he was exposed to Agent Orange.  In addition, the Board emphasizes that service connection for bladder cancer due to any alleged exposure to Agent Orange is not warranted because bladder cancer is not among the enumerated diseases associated with exposure to Agent Orange.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  Therefore, service connection on the basis of any alleged exposure to Agent Orange is not warranted and must be denied.

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The only medical opinions to address the question of whether the Veteran's bladder cancer is related to exposure to trichloroethylene during military service were from the January 2008 resident physician in the VA urology clinic and from the December 2010 VA examiner.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the January 2008 opinion that the Veteran's "exposure to toxic chemicals while serving in Vietnam" is the most likely risk factor to explain his aggressive bladder cancer is entitled to no probative value.  First, the opinion relies on the Veteran's inaccurate reported history of "service in Vietnam" and nonspecific report of "exposure to toxic chemicals."  The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account or inaccurate factual premise is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Second, the opinion consists of a bare, speculative statement unsupported by any medical rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As a result, the Board does not find the January 2008 medical opinion to be persuasive.

In comparison, the Board finds that the opinion of the December 2010 VA examiner is persuasive evidence against the claim because it was based on a review of the claims file and examination of the Veteran and supported by an articulated medical rationale that was consistent with the medical and lay evidence of record.  Here, the VA examiner explained that while medical literature listed trichloroethylene as a potential occupational carcinogen posing a significant risk factor for the development of renal cell, liver, and possibly lung cancer, there was no evidence of an increased risk of the development of bladder cancer including transitional cell carcinoma.  The Board notes that the findings cited by the VA examiner are consistent with the numerous articles submitted by the Veteran, which do not identify the development of bladder cancer after exposure to trichloroethylene in either animal or human studies.  

Furthermore, the Board notes that while the Veteran stated in August 2010 that trichloroethylene was the only harmful chemical that he had ever been exposed to, the evidence of record suggests otherwise.  Notably, during July 2006 VA urology treatment, the Veteran stated that he did not know about his chemical exposure.  He also testified that he worked as an aircraft mechanic for ten years after military service and that he was sprayed when loosening bolts, and that he worked for a short time in a plating shop where his duties involved hoisting a part "down into the chemical."  Records associated with his SSA disability claim confirm that the Veteran was working as an aircraft mechanic when he was injured on the job and stopped working in 1989.  Plainly, the evidence does reflect that he was sprayed by something when loosening bolts in his occupation as an aircraft mechanic for ten years and that he was in the presence other chemicals after service while he worked in a plating shop.  In summary, the Veteran's admission under oath that he was sprayed by something in his post-service occupation as an aircraft mechanic and that he was in the presence of some other chemical while working at a plating shop contradicts his earlier statements that he was only exposed to one chemical, trichloroethylene, during military service.

Finally, in addition to considering the claim for service connection on a direct basis, the Board has considered whether service connection is warranted on a presumptive basis.  However, because the malignant tumor, bladder cancer, was first shown in 2006 many years after separation from service, service connection on a presumptive basis is not warranted.

For the foregoing reasons, the claim for service connection for bladder cancer, to include as due to exposure to chemicals, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bladder cancer with metastasis to the liver (lesion), to include as due to exposure to chemicals, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


